                                 UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF RHODE ISLAND

US District Court of Rhode Island
                             Plaintiff(s)
                                                                    Case No.:1:19-cr-00015-WES-PAS
                        v.
RUSSELL TAUB
                             Defendant(s)


                                MOTION FOR ADMISSION PRO HAC VICE

          I, Jeffrey B. Pine                               , am a member in good standing of the bar of this

Court. I am moving for the admission of Attorney Eric R. Levine                                            to
                                                Russell Taub
appear pro hac vice in this case as counsel for _______________________________________________.

          I certify that I have reviewed the below information provided by the prospective admittee. I

acknowledge and agree to observe the requirements of LR Gen 204 in its entirety and as it relates to the

participation and responsibilities of local counsel.

LOCAL COUNSEL:
Jeffrey B. Pine                                             s/Jeffrey B. Pine
Name                                                         Signature
2278                                                        Dec/16/2013
Bar Number                                                   Date
LYNCH & PINE                                                 401-274-3306
Firm/Agency                                                  Telephone Number
One Park Row, 5th Floor                                      401-274-3326
Address                                                      Fax Number
Providence, RI 02903                                         jpine@lynchpine.com
City, State, Zip Code                                        E-mail Address


                               To	be	completed	by	the	Prospective	Admittee	
I am a member in good standing of the bar of every state and federal court to which I have been admitted,
and my eligibility to practice before those courts has not been restricted in any way (list courts below.)
  State or Federal Court        Admission Date               State or Federal Court         Admission Date
   New York State            1/12/87                          
                                                            Second                        5/25/05
                                                                     Circuit Court of Appeals
  
Southern                    
         District of New York1/31/89                          
                                                            Third                         4/30/08
                                                                  Circuit Court of Appeals
  
Eastern                      2/24/89
        District of New York                                  
                                                            Fifth                        
                                                                  Circuit Court of Appeals 2/7/94
  
Eastern                     
        District of Michigan  3/7/12                                                     
                           To	be	completed	by	the	Prospective	Admittee	

If you answer yes to any of the below questions, you must provide a full explanation as an attachment.  

Have you ever been disciplined or sanctioned by any court or other                    YES           NO 
body having disciplinary authority over attorneys?                                                  ✔ 
Are there any disciplinary proceedings pending against you at this                    YES           NO 
time?                                                                                     
                                                                                                     ✔ 

                                                                                      YES           NO
Has your pro hac vice status ever been revoked by any court?                              
                                                                                                     ✔ 


Excluding traffic violations punishable by fine only, have you ever                   YES           NO 
been convicted of, or entered a plea of no contest to, any crime?                         
                                                                                                     ✔ 

                                                                                      YES           NO
Are there any criminal charges pending against you at this time?                          
                                                                                                     ✔ 



                                      Certification	and	Signature	

For the purpose of this case, I have associated with local counsel identified in this motion, and have read,
acknowledge, and will observe the requirements of this Court respecting the participation of local
counsel, as set out in LR Gen 204, recognizing that failure to do so may result in my being disqualified,
either upon the Court’s motion or motion of other parties in the case.
I understand my obligation to notify this Court of any changed circumstances that affect my answers to
the questions contained within this motion.
I have read, acknowledge, and agree to observe and be bound by the local rules and orders of this Court,
including the Rules of Professional Conduct of the Rhode Island Supreme Court, as adopted by this Court
as the standard of conduct for all attorneys appearing before it. I hereby certify that the foregoing is true
and correct.

Respectfully submitted,

PROSPECTIVE ADMITTEE:
Eric R. Levine                                            Eric R. Levine
Name                                                      Signature
Eiseman Levine Lehrhaupt & Kakoyiannis, P.C.212-752-1000
Firm/Agency                                               Telephone Number
805 Third Avenue                                          212-355-4608
Address                                                   Fax Number
New York, NY 10022                                        elevine@eisemanlevine.com
City, State, Zip Code                                     E-mail Address




                   Reset Form                  Print Form                      Save
